Title: John Quincy Adams to Thomas Boylston Adams, 27 October 1795
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear brother,
            Helvoetsluys October 27. 1795.
          
          I apprehend that your information respecting the time when we are to be ready to depart was not altogether accurate; for although the wind at present would serve us very well, and the weather is remarkably fine, the Pilot will not venture to carry us out, and two of the passengers, have just been dispatched to the Hague to procure passports. The Captain however is so very anxious to get away, that he consents to wait for them till tomorrow afternoon, in consideration of a pretty stout premium to be paid by them. It is probable that the Pilot will inexorably refuse to go out late in the afternoon, so that I can less than ever undertake to answer your question when we shall depart.
          The only remedy against moral as well as physical will must very often be patience. At the obstinacy of the winds, which continued till this day, I have fretted not more than usual. I have indeed taken to myself some little consolation of vanity, from the idea that I have borne the vexation, with Philosophy more than common to me; and since I find that all the anxiety, with which my eyes have involutarily turned with constant iteration to all the vanes & weathercocks, in sight has been merely gratituous; that the kindness of a weather cock, would have given me no relief, and that all the stores of Lapland magic, would have been useless in my hands, I have been rather fortified than weakened in my resignation, and have only pitied those who can prevail upon themselves to practise impositions without necessity.
          If I could procure the means of another conveyance without a longer delay than will probably attend that I have engaged, I should certainly take advantage of the opportunity, but as it is, I still think best to put up with what I have.
          I very much regret that I have missed the chance of seeing my friends Frazier & Gardner, but hope the pleasure is only for a short time postponed.
          The enclosed letter is to be numbered, copied into the public book, and forwarded with a copy of the note which it mentions.
          My Latin correspondent, in the letter you enclose me, urges so strongly for an answer, that I must request you to send him one for me. His former letter; will inform you where to direct it. You can tell him that I am absent, and if you are as diffident of your Classical

language as I am of mine, you may write him in our own tongue. Perhaps Mr: Dumas would assist you with a Dutch translation, for three lines, which would be enough. You may if you please shew him the first Letter, and answer as you think proper to the substance of that. If I recollect right the Gentleman requires assistance to enable him to remove to America, which I have no authority to give. Whatever information he asks you can give as well as I—
          With my best regards to all friends, I remain affectionately / your Brother.
          
            
              28th
            
            There is a talk of sailing this day— Nous verrons—
          
        